October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JOHN POWELL, Appellant

NO. 14-12-00776-CV                          V.

      SUSAN REISWERG, INDIVIDUALLY AND AS INDEPENDENT
      EXECUTRIX OF THE ESTATE OF MEYER REISWERG, Appellee
                ________________________________

      This cause, an appeal from the judgment signed May 18, 2012, in favor of
appellee, Susan Reiswerg, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant John Powell to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.